Citation Nr: 1120581	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  10-27 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for right shoulder rotator cuff tendonitis.  

2.  Entitlement to service connection for an upper back disorder.  

3.  Entitlement to service connection for residuals of a neck injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from March 1951 to March 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and September 2010 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Any current right shoulder rotator cuff tendonitis is not of service origin.  

2.  Any current upper back disorder is not of service origin.  

3.  Any current residuals of a neck injury, to include cervical degenerative disc disease/degenerative joint disease with radiculopathy, is not of service origin.  


CONCLUSIONS OF LAW

1.  Right shoulder rotator cuff tendonitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  An upper back disorder was not incurred in or aggravated by service, nor may it be presumed to have been incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Any current residuals of a neck injury, to include cervical degenerative disc disease/degenerative joint disease with radiculopathy, were not incurred in or aggravated by service, nor may they be presumed to have been incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is required to address the duty to notify and duty to assist imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if any, of the information and evidence needed to substantiate a claim.  This notification obligation was accomplished by way of letters from the RO to the Veteran dated in May 2009, July 2009, and June 2010.  These letters effectively satisfied the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate the claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  The May 2009, July 2009, and June 2010 letters advised the Veteran of how VA assigns disability ratings and effective dates and complies with the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letters were also sent prior to the original determination.  

Second, VA has a duty to assist a Veteran in obtaining evidence necessary to substantiate a claim.  All available service treatment records and VA treatment records have been associated with the claims file.  Private treatment records have also been associated with the claims folder.  As it relates to the Veteran's service treatment records, the Veteran's service separation examination is of record.  In  response to the RO's request to obtain further service treatment records, in June 2009 the National Personnel Records Center indicated that the records were fire-related and were not available.  

Subsequent to this notification, the RO sent an additional duty to assist letter to the Veteran in July 2009.  In its letter, the RO noted the 1973 fire.  It indicated that if the Veteran's records were stored there on that date, they may have been destroyed in the fire.  The RO indicated that the enclosed NA Form 13055, which accompanied the letter, should be completed in detail and returned in order that the 


RO might request that a more thorough search be made for military records in support of the Veteran's claim.  The RO also listed a number of items that could substitute for service treatment records.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) (holding that, when a claimant's service treatment records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony or other documents created while he was in service, to support his claim).

To date, the Veteran has not completed the requested form nor has he provided any additional information which would be an allowable substitute for service treatment records.  The RO then provided specific detail as to what steps were taken in the September 2010 statement of the case, including noting that the Veteran had not supplied the requested information.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's lack of sufficient cooperation in VA's attempts to obtain relevant service treatment records is a factor in VA's decision to adjudicate the current claim without further development of the claim. 

As it relates to all service connection issues and the necessity for an examination, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).



An examination is not warranted under 38 U.S.C. § 5103A(d) because there is no competent evidence that the Veteran's currently claimed disorders are related to service and there is other sufficient medical evidence of record to make a decision.  Moreover, the Veteran was previously informed in the VCAA letters noted above that he needed to provide medical evidence showing the disorders had existed since service.  He has not done so.  As noted above, the duty to assist in the development and the adjudication of a claim is not a one-way street.  As such, a VA medical examination is not necessary.  Therefore, no further action is necessary to assist the claimant with the claim.

The Veteran and his representative have not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claim.  The Veteran was also afforded an opportunity to appear at a hearing if so desired.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§ 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).


Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").



Chronic diseases, such as arthritis, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A portion of the Veteran's service treatment records are not available for review through no fault of the Veteran, and there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See Russo v. Brown, 9 Vet. App. 46 (1996); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records have been lost.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  

The Veteran maintains that his current upper back, neck, and right shoulder disorders are related to a parachute injury sustained during a jump in service.  He maintains that throughout the years he has learned to deal with the injuries.  The Board observes that the Veteran's DD Form 214 shows he was the recipient of the parachutist-qualification badge.  

With regard to all three claimed disorders, the Veteran's service separation examination reveals normal findings for the spine and upper extremities.  The current medical evidence of record does not reveal any objective medical findings of any right arm, upper back, or neck/cervical spine disorders until 2002.  Furthermore, in a January 2003 treatment record, the Veteran's private physician, Dr. Spar, noted that the Veteran had had increased neck and shoulder pain of five months duration.  The Veteran has currently been diagnosed as having multilevel disc degeneration of the cervical spine with radiculopathy and right shoulder rotator cuff tendonitis.  

As to service connection for all the above mentioned disorders, when considering in-service incurrence, the service separation examination revealed normal findings of the upper extremities and spine, with no complaints relating to any right shoulder, neck, or upper back problems being reported at that time.  As a general matter, the separation examination report was generated with a view towards ascertaining the Veteran's then-state of physical fitness; it is akin to a statement of diagnosis or treatment and is therefore of increased probative value, reflecting the Veteran's then state of physical fitness. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Next, post-service evidence does not reflect symptomatology associated with any upper back, neck, or right shoulder disorder until many years after discharge.  Treatment records associated with the claims folder did not note any complaints of right shoulder, neck, or upper back problems until 2002.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.  

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470.  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  There were no complaints or findings of upper back, neck, or right shoulder problems at the time of the Veteran's March 1954 service separation examination.  The multi-year gap between discharge from active duty service and initial findings of upper back, neck, and right shoulder disorders, which were noted to have been of five months duration in a January 2003 treatment record is significant probative evidence.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

For the above reasons, continuity has not been established.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  There is no competent medical opinion of record demonstrating a relationship between the Veteran's current right shoulder rotator cuff tendonitis and cervical spine degenerative disc disease and resulting radiculopathy and his period of service or the one year presumptive period following service.  The Veteran was asked to submit such information and has not done so to date.  

The Board has also considered the Veteran's statements asserting a nexus between his current right shoulder tendonitis and cervical spine degenerative disc disease with resulting radiculopathy and active duty service.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  

In sum, the preponderance of the evidence is against a finding that the Veteran's current cervical spine degenerative disc disease with resultant radiculopathy, any upper back disorder, or his right shoulder rotator cuff tendonitis developed in service, or the one year period following service as it relates to the cervical spine degenerative disc disease, or is due to any event or injury in service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

      (CONTINUED ON NEXT PAGE)




ORDER

Service connection for right shoulder rotator cuff tendonitis is denied.

Service connection for an upper back disorder is denied.  

Service connection for residuals of a neck injury, to include cervical degenerative disc disease/degenerative joint disease with radiculopathy, is denied.  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


